                        `UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE



 UNITED STATES OF AMERICA                         )
                                                  )
 v.                                               )             NO. 3:08-CR-118
                                                  )
 MICHAEL ISSAC BETHEL                             )



                            MEMORANDUM AND ORDER



        Before the Court are several motions filed by defendant: (1) “Judges Sua Sponte

 Authority” jurisdiction [Doc. 80]; (2) motion for court records and appointment of counsel

 [Doc. 81]; (3) motion for appointment of counsel [Doc. 82]; and (4) motion to reduce

 sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). Defendant asks the Court to reduce his

 sentence to “time served.” For the following reasons, defendant’s motions are denied.

        Defendant was charged in an 11-count indictment with five counts of Hobbs Act

 robbery with a firearm, and one count of being a felon in possession of a firearm [Doc. 18].

 Pursuant to a plea agreement, defendant pled guilty to two counts of using a firearm in

 furtherance of the Hobbs Act robberies [Doc. 37].         The government dismissed the

 remaining counts of the indictment at sentencing. Pursuant to 18 U.S.C. § 924(c),

 defendant faced a mandatory 7-year sentence on the first firearm count and a mandatory

 25-year sentence on the second, the sentences to run consecutively, for a total sentence of

 32 years imprisonment. On May 6, 2011, defendant was sentenced to 384 months (32




Case 3:08-cr-00118-PLR-CCS Document 85 Filed 08/24/20 Page 1 of 6 PageID #: 258
 years) imprisonment [Doc. 42]. Defendant did not appeal his conviction or sentence.

 Defendant is currently scheduled to be released from the Bureau of Prisons on February

 23, 2037.

        Defendant later filed a motion for post-conviction relief pursuant to 28 U.S.C. §

 2255 on October 19, 2011 [Doc. 43]. Defendant voluntarily dismissed that motion [see

 Docs. 67, 68]. He later submitted a second petition attacking his conviction based on the

 Supreme Court’s decision in Johnson v. United States, 135 S. Ct. 2252 (2015) [Doc. 51].

 Because this filing constituted a second or successive § 2255 motion, the Court transferred

 the motion to the Sixth Circuit Court of Appeals pursuant to 28 U.S.C. § 1631. The Sixth

 Circuit denied defendant’s motion for authorization to file a second or successive § 2255

 motion finding that Johnson did not invalidate the residual clause of 18 U.S.C. §

 924(c)(3)(B) [Doc. 77].

        Defendant filed another motion for sentence reduction on December 1, 2014 [Doc.

 61]. That motion was denied by the Court finding that defendant was sentenced to the

 statutory minimum term of imprisonment for two violations of § 924(c); the statute had not

 been amended; and there was no basis to reduce his sentence [Doc. 79].

        Defendant now moves for a sentence reduction citing the Supreme Court decision

 in Sessions v. Dimaya, 138 S. Ct. 1204 (2018) and United States v. Davis, 139 S. Ct. 2319

 (2019). He also moves for compassionate release due to his chronic lung condition –

 tuberculosis.




                                             2

Case 3:08-cr-00118-PLR-CCS Document 85 Filed 08/24/20 Page 2 of 6 PageID #: 259
        Pursuant to the Court’s SO 19-04, Federal Defender Services reviewed defendant’s

 motions to reduce sentence in light of Davis and filed a Notice that it did not intend to file

 any pleadings on defendant’s behalf [Doc. 83].

 A. 18 U.S.C. § 924(c) Conviction

        Defendant challenges the constitutionality of § 924(c)’s “residual clause” in light of

 the holdings in Dimaya and Davis. Section 924(c) authorizes heightened criminal penalties

 for using, carrying, or possessing a firearm in connection with any federal crime of

 violence. A crime of violence for purposes of a § 924(c) conviction is defined in two

 subparts. The first part, which is generally referred to as the “elements clause,” defines a

 crime of violence as one that has “as an element, the use, attempted use, or threatened use

 of physical force against the person or property of another.” § 924(c)(3)(A). The second

 part, which is referred to as the “residual clause,” defines crime of violence as one that “by

 its nature, involves a substantial risk that physical force against the person or property of

 another may be used in the course of committing the offense.” § 924(c)(3)(B).

        In Dimaya, the Supreme Court invalidated the residual clause in 18 U.S.C. § 16(b),

 which defined “crime of violence” under the Immigration and Nationality Act. Dimaya,

 138 S. Ct. at 1214-15. In Davis, the Supreme Court held that § 924(c)(3)(B)’s residual

 clause defining a “crime of violence” is unconstitutionally vague. Accordingly, any §

 924(c) conviction where the predicate offense was a crime of violence under the residual

 clause is unconstitutional under Davis. However, § 924(c) convictions where the predicate

 offense was a crime of violence under the elements clause remain valid. See United States


                                               3

Case 3:08-cr-00118-PLR-CCS Document 85 Filed 08/24/20 Page 3 of 6 PageID #: 260
 v. Richardson, 948 F.3d 733, 741 (6th Cir. 2020) (Davis leaves intact a separate definition

 of crime of violence supplied by the statute’s “elements clause”).

        Relevant here, the Sixth Circuit has concluded that Hobbs Act robbery is a crime of

 violence under the elements clause of § 924(c)(3)(A). United States v. Camp, 903 F.3d

 594, 597 (6th Cir. 2018); see also United States v. Gooch, 850 F.3d 285, 291-92(6th Cir.

 2017) (Section 1951(b)(1) clearly “has as an element the use, attempted use, or threatened

 use of physical force against the person or property of another” as necessary to constitute

 a crime of violence under § 924(c)(3)(A). The rulings in Dimaya and Davis address only

 the residual clause, and thus, do not impact defendant’s case and relief must be denied.

 B. First Step Act/CARES Act

        Next, the Court will address defendant’s pro se motions to reduce sentence or

 release to home confinement pursuant to the First Step Act/CARES Act. In support of his

 motion, defendant states that he suffers from a chronic lung condition – tuberculosis –

 which puts him at increased risk of infection, grave illness, and death due to COVID-19.

 Defendant states he submitted a request for compassionate release to the Warden at his

 facility but has not submitted a copy of his request or any denial of his request from the

 Warden.

        A district court may only amend a final judgment when Congress has given it

 authority to do so by statute. United States v. Thompson, 714 F.3d 946, 948 (6th Cir. 2013).

 Courts are receiving release requests under two distinct statutory “mechanisms” during the

 current pandemic – the Coronavirus Aid, Relief, and Economic Security Act (CARES Act),


                                              4

Case 3:08-cr-00118-PLR-CCS Document 85 Filed 08/24/20 Page 4 of 6 PageID #: 261
 Pub. L. No. 116-136, 134 Stat. 281 (2020), and what is often referred to as the

 “compassionate release” framework set forth in 18 U.S.C. § 3582(c)(1)(A).

        First, Section 12003 of the CARES Act presently and temporarily provides for

 expanded prisoner home confinement under the framework set out in 18 U.S.C. § 3624(c).

 CARES Act, Pub. L. No. 116-136, 134 Stat. 281 (2020). The CARES Act places decision

 making authority solely within the discretion of the Attorney General and the Director of

 the Bureau of Prisons. See id; accord 18 U.S.C. § 3624(c)(2). Courts therefore do not

 have power to grant relief under Section 12003 of the CARES Act.

        Alternatively, 18 U.S.C. § 3582(c)(1)(A)(i) allows district courts to consider

 prisoner motions for sentence reduction upon a finding of “extraordinary and compelling

 reasons.” However, 18 U.S.C. § 3582(c), as amended by the First Step Act of 2018,

 provides that defendants may move for what is often called compassionate release only

 “after the defendant has fully exhausted all administrative rights to appeal a failure of the

 Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from

 the receipt of such a request by the warden of the defendant’s facility, whichever is earlier.”

 18 U.S.C. § 3582(c)(1)(A) (emphasis added).

        Here, defendant states he submitted a request for compassionate release to the

 Warden at his facility which was denied. But, defendant has not provided the court with

 any proof showing that he submitted a request or that the Warden denied his request. Even

 in the midst of the COVID-19 pandemic, the Court cannot disregard the exhaustion

 requirement of 18 U.S.C. § 3582(c)(1)(A), as set forth by Congress. United States v. Boyd,

 2020 WL 2106023 at *1 (E.D.Tenn. May 1, 2020). Thus, the Court cannot weigh the
                                               5

Case 3:08-cr-00118-PLR-CCS Document 85 Filed 08/24/20 Page 5 of 6 PageID #: 262
 merits of defendant’s motion under the “compassionate release” framework until the

 exhaustion requirement of 18 U.S.C. § 3582(c)(1)(A)(i) is satisfied.

       While it sympathizes with defendant’s concerns, the Court does not have the power

 to reduce his sentence until the exhaustion requirements of 18 U.S.C. § 3582(c)(1)(A) have

 been met. Therefore, defendant’s motions for sentence reduction [Doc. 80, 84] are

 DENIED.

       Defendant’s motions for appointment of counsel and for copies of records and

 transcripts [Doc. 81, 82] are also DENIED.

       The Clerk is directed to send a copy of this Memorandum and Order to Michael

 Bethel, #32297-074, Federal Correctional Institution, P.O. Box 725, Edgefield, South

 Carolina 29824.

       IT IS SO ORDERED.


                                   ____________________________________________
                                   CHIEF UNITED STATES DISTRICT JUDGE




                                              6

Case 3:08-cr-00118-PLR-CCS Document 85 Filed 08/24/20 Page 6 of 6 PageID #: 263
